Per Curiam.
The order should be reversed, with twenty dollars costs and disbursements, and the motion to dismiss the complaint granted upon the authority of Leonard v. Pierce (182 N. Y. 431), for the reason that no cause of action is stated against the defendant individually. This renders it unnecessary to consider whether the plaintiff’s heirs at law and next of kin are necessary parties to the action. (See, however, Whittemore v. Equitable Trust Co., 250 N. Y. 298.)
Present — Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and motion to dismiss the complaint granted.